Harwood, J.
(concurring). — The sole question to be considered in this case is, whether the court exceeded its jurisdiction in assessing the costs involved by the continuance, upon the party applying therefor. Counsel for relator admits that under the statute quoted supra the court has jurisdiction to impose such costs as a condition of granting continuance, exceoi where the moving party is entitled, on his showing, to a continuance on the ground of absence of evidence. His reasoning would apply with much force if section 253 was the only statute on the subject. But section 503 seems to apply to all cases of postponement, and especially provides that costs occasioned thereby may in the discretion of the court be imposed as a condition of granting the same. This section is general, and makes no distinction as to the grounds upon which continuance is granted. Delator contends that section 503 should be interpreted to relate only to the latter part of section 253, authorizing a continuance to be granted on “ other grounds than .the absence of evidence.” If that be done, section 503 becomes meaningless and vain legislation, because section 253 provides that terms may be imposed upon granting a continuance on “grounds other than the absence of evidence.” Such interpre*462tation would give section 503 the effect of only reiterating what was already provided by section 253. We ought to interpret these statutes so that both will have an effect, if such interpretation is possible. (§ 630, Code Civ. Proc.)
I think the statute gives the court jurisdiction in its discretion to impose the costs involved by the continuance upon the party applying therefor, without reference to the ground for which continuance is granted. Such discretion might be exercised so as to work hardship or injustice upon a party who had endeavored with due diligence to prepare for trial, and had been prevented from maturing his preparation by circumstances beyond his control. In such cases if abuse of the discretion appeared it would undoubtedly be corrected. But in the case at bar we are to pass upon the question of jurisdiction only, and not whether it has been properly exercised. The application of said provisions of the statute being the only question involved in the case, and the only one presented by relator’s brief, with these observations I concur in the order dismissing the writ.